                                                                            Case 2:20-cv-00718-RFB-EJY Document 7 Filed 05/12/20 Page 1 of 3



                                                                        1   GARY E. SCHNITZER, ESQ.
                                                                            Nevada Bar No. 395
                                                                        2   KRAVITZ, SCHNITZER & JOHNSON, CHTD.
                                                                            8985 South Eastern Avenue, Suite 200
                                                                        3   Las Vegas, Nevada 89123
                                                                            (702) 222-4142 Direct
                                                                        4   (702) 362-2203 Facsimile
                                                                            Email: gschnitzer@ksjattorneys.com
                                                                        5   Attorney for Defendant
                                                                            LexisNexis Risk Solutions, Inc
                                                                        6

                                                                        7
                                                                                                         UNITED STATES DISTRICT COURT
                                                                        8
                                                                                                                 DISTRICT OF NEVADA
                                                                        9
                                                                       10   CLIFTON JONES and LINDA JONES,
                                                                                                                                 Case No.: 2:20-cv-00718-RFB-EJY
KRAVITZ, SCHNITZER & JOHNSON, CHTD.




                                                                       11
                                                                                                           Plaintiffs,
                                                                       12
                                                                            vs.
                                                                       13                                                        STIPULATION AND ORDER TO
                                      8985 S. Eastern Ave., Ste. 200
                                        Las Vegas, Nevada 89123




                                                                            LEXISNEXIS RISK SOLUTIONS, INC, et al,               EXTEND TIME TO ANSWER OR
                                                                       14                                                        OTHERWISE PLEAD
                                             (702) 362-6666




                                                                       15                                  Defendant.            (FIRST REQUEST)
                                                                       16

                                                                       17           Pursuant to Local Rule IA 6-1 of the United States District Court for the District of Nevada,
                                                                       18   Defendant LexisNexis Risk Solutions, Inc, (“Defendant”) and Plaintiffs Clifton Jones and Linda
                                                                       19   Jones (“Plaintiffs”), by and through their respective counsel, hereby stipulate as follows:
                                                                       20           1.     Plaintiffs filed their Complaint on April 22, 2020;
                                                                       21           2.     Defendant was served with the Complaint on April 27, 2020;
                                                                       22           3.     Defendant’s deadline to answer or respond to Plaintiffs’ Complaint is May 18,
                                                                       23   2020;
                                                                       24           4.     Defendant has requested, and Plaintiffs have consented to, an additional thirty (30)
                                                                       25   days for Defendant to file an Answer or otherwise respond to the Complaint;
                                                                       26           5.     An additional thirty (30) days for Defendant to answer or respond to Plaintiffs’
                                                                       27   Complaint will not alter the date of any event or deadline already fixed by the Court or prejudice
                                                                       28
                                                                                                                             1
                                                                            Case 2:20-cv-00718-RFB-EJY Document 7 Filed 05/12/20 Page 2 of 3



                                                                        1   any party;

                                                                        2          6.      Good cause exists to grant the stipulation as the additional thirty (30) days are

                                                                        3   needed to allow Defendant to complete its investigation of Plaintiffs’ allegations, including a

                                                                        4   review of all relevant documents;

                                                                        5          7.      Pursuant to Civil Local Rules 6.2 and 7.1, Plaintiffs and Defendant agree that

                                                                        6   Defendant shall have up to and including June 17, 2020 to file a responsive pleading to Plaintiffs’

                                                                        7   Complaint.

                                                                        8          8.      WHEREAS, this is the first request by the Parties seeking such extension;

                                                                        9          THEREFORE, in consideration of the foregoing, and for good cause, IT IS HEREBY

                                                                       10   STIPULATED AND AGREED by and between the Parties as follows:
KRAVITZ, SCHNITZER & JOHNSON, CHTD.




                                                                       11   //

                                                                       12   //

                                                                       13   //
                                      8985 S. Eastern Ave., Ste. 200
                                        Las Vegas, Nevada 89123




                                                                       14   //
                                             (702) 362-6666




                                                                       15   //

                                                                       16   //

                                                                       17   //

                                                                       18   //

                                                                       19   //

                                                                       20   //

                                                                       21   //

                                                                       22   //

                                                                       23   //

                                                                       24   //

                                                                       25   //

                                                                       26   //
                                                                       27   //

                                                                       28
                                                                                                                            2
                                                                            Case 2:20-cv-00718-RFB-EJY Document 7 Filed 05/12/20 Page 3 of 3



                                                                        1          Defendant LEXISNEXIS RISK SOLUTIONS, INC, shall have up to and including June

                                                                        2   17, 2020 to file an Answer or Otherwise Plead to Plaintiffs’ Complaint.

                                                                        3

                                                                        4          IT IS SO STIPULATED.

                                                                        5          DATED this 12th day of May, 2020.

                                                                        6
                                                                             /s/ Miles N. Clark                                /s/ Gary E. Schnitzer
                                                                        7
                                                                             Matthew I. Knepper, Esq., SBN 12796               Gary E. Schnitzer, Esq., SBN 395
                                                                        8    Miles N. Clark, Esq., SBN 13848                   KRAVITZ, SCHNITZER & JOHNSON,
                                                                             KNEPPER & CLARK LLC                               CHTD.
                                                                        9    5510 S. Fort Apache Rd., Suite 30                 8985 South Eastern Avenue, Suite 200
                                                                             Las Vegas, NV 89148-7700                          Las Vegas, NV 89123
                                                                       10    Telephone: (702) 859-7430                         Telephone: (702) 222-4142
KRAVITZ, SCHNITZER & JOHNSON, CHTD.




                                                                       11    Facsimile: (702) 447-8048                         Facsimile: (702) 362-2203
                                                                             Email: matthew.knepper@knepperclark.com           Email: gschnitzer@ksjattorneys.com
                                                                       12    Email: miles.clark@knepperclark.com               Attorneys for Defendant
                                                                                                                               LexisNexis Risk Solutions, Inc
                                                                       13    David H. Krieger, Esq., SBN 9086
                                      8985 S. Eastern Ave., Ste. 200
                                        Las Vegas, Nevada 89123




                                                                             KRIEGER LAW GROUP, LLC
                                                                       14
                                             (702) 362-6666




                                                                             500 N. Rainbow Blvd., Suite 300
                                                                       15    Las Vegas, NV 89107
                                                                             Telephone: (702) 848-3855
                                                                       16    Email: dkrieger@kriegerlawgroup.com
                                                                             Attorneys for Plaintiffs
                                                                       17    Clifton Jones and Linda Jones

                                                                       18          IT IS ORDERED.
                                                                       19

                                                                       20          DATED this 12th day of May, 2020.

                                                                       21
                                                                                                                        ________________________________________
                                                                       22                                               United States Magistrate Judge
                                                                       23

                                                                       24

                                                                       25

                                                                       26
                                                                       27

                                                                       28
                                                                                                                           3
